Citation Nr: 1634959	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  14-30 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran served in the United States Coast Guard from June 1951 to March 1954.  He died in April 2006.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines which confirmed and continued the denial of a claim for service connection for cause of the Veteran's death on the basis that no new and material evidence had been received to reopen the appellant's claim. 

The Board notes that in an August 2014 Statement of the Case (SOC), the RO reopened and then denied the appellant's claim for service connection for the cause of the Veteran's death.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  In a final October 2006 rating decision, the RO denied service connection for cause of the Veteran's death.

2.  The evidence received since the October 2006 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death.

3.  The Veteran died in April 2006; the cause of death was cardiopulmonary arrest secondary to sepsis, secondary to community acquired pneumonia with uncontrolled diabetes and hypertension being significant factors contributing to his death.

4.  During the Veteran's lifetime, service connection was not in effect for any disability.  

5.  The Veteran's exposure to Agent Orange during service has not been demonstrated, as he did not have "service in the Republic of Vietnam," did not serve in the demilitarized zone (DMZ) of Korea during the period from April 1968 to July 1969, was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.

6.  There is no evidence of diabetes or hypertension during service or until more than one year after service, and the weight of the evidence is against a link between any of the conditions that caused or contributed to the Veteran's death and a disease or injury in service.  




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2015).

2.  A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1318, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim to reopen the claim for service connection for the cause of the Veteran's death; the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished as to this issue.

Specifically in the context of a § 1310 Dependency and Indemnity Compensation (DIC) claim, the United States Court of Appeals for Veterans Claims (Court) held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Id.   

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes a January 2013 development letter, issued prior to the February 2013 rating decision, advised the appellant of the evidence needed to substantiate her claim of entitlement to service connection for the cause of the Veteran's death in accordance with Hupp.  Specifically, the January 2013 letter informed the appellant that to support her claim, the evidence needed to show that the Veteran died while on active duty or that he died from a service-connected injury or disease.  She was asked to provide medical evidence that would show a reasonable probability that the condition that contributed to the Veteran's death was caused by injury or disease that had its onset during or was permanently aggravated by service.  She was informed that such evidence should include treatment records showing when the Veteran was first treated for this condition either during or after service.  

The appellant was also advised of her and VA's responsibilities under VCAA, to include what evidence should be provided by her and what evidence should be provided by VA. The letter also advised the appellant as to how VA determines the effective date to be assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records.

The Board notes that a VA medical opinion was not obtained in this case.  However, the appellant argues that the Veteran's diabetes and hypertension, which are listed on his death certificate as contributory causes of death, should be presumptively service-connected based on Agent Orange exposure during service.  As discussed below, the evidence does not establish actual or presumptive Agent Orange exposure during the Veteran'a active service.  Further, there is no other evidence suggesting a relationship between the Veteran's cause of death and service.  Therefore, no reasonable possibility exists that obtaining a medical opinion would aid in substantiating the claim for service connection for the cause of the Veteran's death.  See 38 U.S.C.A. §5103A (a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345, 1348-49 (Fed. Cir. 2008).  As such, VA's duty to obtain a medical opinion or examination is not triggered in this case.

Also of record and considered in connection with the appeal are the various written statements provided by the appellant.

The appellant has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Claim to Reopen

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The appellant sought to reopen her claim in December 2012.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's October 2006 denial of service connection for the cause of the Veteran's death.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Factual Background and Analysis

In an October 2006 rating decision, the RO denied the appellant's claim of entitlement to service connection for cause of the Veteran's death on the basis that there was no evidence linking the cause of the Veteran's death (cardiopulmonary arrest secondary to sepsis, secondary to community acquired pneumonia with uncontrolled diabetes and hypertension being significant factors contributing to his death) to his service.

The appellant did not appeal the October 2006 rating decision within a year, and it became final. 38 U.S.C.A. § 7105.  The appellant sought to reopen her claim in December 2012.  

Evidence received since the October 2006 rating decision includes the appellant's contentions that her husband's death resulted from his herbicide exposure both during his time in Korea and his time in Vietnam.  The appellant submitted a correspondence from the Department of the Navy which demonstrated where the Veteran was stationed which included ships stationed in Vietnam during the Vietnam era.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for cause of the Veteran's death.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the October 2006 denial of service connection for the cause of the Veteran's death, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a link between the cause of the Veteran's death and service and raises a reasonable possibility of substantiating the claim.  

The prior denial of service connection in the October 2006 rating decision was based on a finding that the Veteran's cause of death was not related to service.  The correspondence from the Department of the Navy demonstrates that the Veteran may have been exposed to herbicides for which service connection is presumed for diabetes and ischemic heart disease.  In this case, the Veteran died on April [redacted], 2006 from cardiopulmonary arrest with uncontrolled diabetes and hypertension being significant factors contributing to his death.  Thus, the correspondence from the Department of Navy indicates that there is a possible relationship between the Veteran's service and his death.  Hence, this evidence raises a reasonable possibility of substantiating the appellant's claim for service connection for cause of the Veteran's death.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for cause of the Veteran's death have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


II.  Cause of Death

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disorder; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disorder and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death. See 38 C.F.R. § 3.312(a) (2015).

For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death, or be etiologically related.  See 38 C.F.R. § 3.312(b) (2015).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially to death.  It is not sufficient to show that it casually shared in producing death; rather it must be shown that there was a causal connection.  See 38 C.F.R. §3.312(c) (2014).  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See 38 C.F.R. § 3.312(c) (1) (2014); Lathan v. Brown, 7 Vet. App. 359 (1995).

Factual Background and Analysis

As noted above, the Veteran died in April 2006. The cause of death was determined to be cardiopulmonary arrest secondary to sepsis, secondary to community acquired pneumonia.  Other significant conditions contributing to his death were uncontrolled diabetes and hypertension.

The Board notes that the Veteran was not service connected for any disabilities at the time of his death. There is no indication that any of the Veteran's fatal illnesses including diabetes and hypertension were directly related to his period of service nor has it been contended otherwise.  

Instead, the appellant claims that the Veteran's diabetes and hypertension should be presumptively service-connected due to Agent Orange exposure as she contends that her husband's diabetes and hypertension were a result of his Agent Orange exposure during his military service which included duty in Korea and in Vietnam.  

If a veteran was exposed to an herbicide agent (including Agent Orange) during active service, certain listed diseases, including diabetes mellitus, will be presumptively service-connected if the requirements of § 3.307(a)(6) are met and the disease becomes manifest to a compensable degree at any time after service.  38 C.F.R. § 3.309(e). 

On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e)  to establish a presumption of service connection for ischemic heart disease, Parkinson's disease, and B Cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era.  75 Fed. Reg. 53,202 (Aug. 31, 2010).  Ischemic heart disease includes, but is not limited to, acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary by bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).

Under 38 C.F.R. § 3.307(a) (6), presumptive herbicide exposure is generally established by active service in the Republic of Vietnam between January 9, 1962, and May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a) (6) (iii). 

As noted above, the appellant claims that her husband's heart disability (to include hypertension) and diabetes were a result of his exposure to herbicides while he served in Korea and Vietnam.  However, the Board finds that while the Veteran had active duty service in Korea and later had post-service time in Vietnam, he was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during active service to warrant the presumption of service connection.  

As will be addressed further below, the Veteran's service personnel records do not indicate that the Veteran ever set foot in Vietnam while he was on active duty.  Rather, his service records show that he was stationed in Korea from June 1951 to March 1954.  

The Board points out that the Department of Defense (DOD) provided to VA an inventory regarding Agent Orange use outside of the Republic of Vietnam.  If a veteran had active service between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DOD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, the veteran shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange. 38 C.F.R. § 3.307(a) (6) (iv).
While the Veteran's service personnel records demonstrate that the Veteran had service in Korea, his service from m June 1951 to March 1954 is outside the specific time period for presumed herbicide exposure near the Korean DMZ.  

As a result, the Veteran was not presumptively exposed to herbicides during his active service in Korea, and was not actually exposed to herbicides during his service in Korea.

Regarding the Veteran's claimed herbicide exposure in Vietnam, new personnel records from the Department of the Navy show the Veteran was a civilian employee of the Military Sea Transportation Service, a merchant marine organization, from November 1965 to December 1969.  A Certificate of Sea Service also demonstrates that the Veteran was in DaNang in April 1968 which confirms that the Veteran was in Vietnam.  However, the records demonstrate that the Veteran set foot in Vietnam when he was not on active duty.

Under current VA laws and regulations, the only Merchant Marine service deemed "active service" is service as a U.S. Merchant Seaman on blockships in support of Operation Mulberry in World War II and as an American Merchant Marine in Oceangoing Service from December 7, 1941, to August 15, 1945, in World War II.  See Pub. L. 95-202, 91 Stat. 1149, Sec. 401, codified at 38 C.F.R. §§ 3.7(x) (14) and (x) (15) (2015).  The appellant does not contend, and the evidence does not show, that the Veteran served in the U.S. Merchant Marine in World War II.

In addition, the Veteran's civilian employment is not deemed to be active service under 38 U.S.C.A. § 106, or recognized under 38 C.F.R. § 3.7 for individuals of groups considered to have performed active military, naval, or air service. 

Again, the Board notes that if a veteran was exposed to Agent Orange during active service, service connection is presumed for certain disorders.  38 C.F.R. §§ 3.307(a) (6), 3.309(e) (2015).  While the personnel records show the Veteran was in Vietnam, they show that he was there in 1968 as a civilian employee of the Department of the Navy. 

As a result, while the Veteran may have well been exposed to Agent Orange during his time in Vietnam in the late 1960's, he unfortunately was not presumptively exposed to herbicides as he was not on active duty.  Again, the Veteran's only active duty is from June 1951 to March 1954.

There is also no evidence to establish actual herbicide exposure during active duty service.  Accordingly, based on the record, there is no evidence of actual or presumed Agent Orange (or any other herbicidal agent) exposure and the Veteran is not entitled to presumptive service connection based on inservice herbicide exposure, pursuant to 38 C.F.R. § 3.309(e). 

Although the Veteran served in Korea and Vietnam and later developed diabetes mellitus, which is a presumptive disease for Agent Orange exposure, service connection cannot be established for the cause of his death on a presumptive basis as due to Agent Orange exposure as he did not serve during the relevant time period in Korea and he did not have active service in Vietnam. 38 C.F.R. §§ 3.307(a) (6), 3.309(e).

The Board has also considered whether service connection is warranted for the cause of the Veteran's death on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In this regard, there is no argument or indication that the listed immediate cause of the Veteran's death of cardiopulmonary arrest secondary to sepsis, secondary to community acquired pneumonia with uncontrolled diabetes and hypertension, was related to any injury or disease during service.  In particular, no heart or diabetes disability was noted in his service treatment records, and there is no medical evidence or opinion linking such disabilities directly to service.  As such, service connection for the cause of death is not warranted on a direct basis.  See 38 C.F.R. § 3.303. 
Taking into account all relevant evidence, the Board finds that service connection is not warranted for the cause of the Veteran's death.  In this regard, the Board notes that the Veteran was not service connected for any disabilities at the time of his death.  As to the Veteran's primary cause of death, cardiopulmonary arrest secondary to sepsis, secondary to community acquired pneumonia with uncontrolled diabetes and hypertension, there is no evidence of record linking this disability to service to include exposure to herbicides, and no evidence that it manifested until many years after the Veteran's separation from service.  

Under these circumstances, the Board concludes that the record does not support a finding that a service-connected disability caused or contributed substantially or materially to cause the Veteran's death.  The claim for service connection for the cause of the Veteran's death must therefore be denied.  In reaching the decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened. 

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


